ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
First National Company                        ) ASBCA No. 63025
                                              )
Under Contract No. W56KGZ-17-A-8005           )

APPEARANCE FOR THE APPELLANT:                    Brian T. McLaughlin, Esq.
                                                  Crowell & Moring LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Jason C. Coffey, JA
                                                 CPT Ethan S. Chae, JA
                                                 Dana J. Chase, Esq.
                                                 CPT Camille J Grathwohl, JA
                                                 MAJ Heather M. Martin
                                                  Trial Attorneys

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 13, 2022




                                           KENNETH D. WOODROW
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 63025, Appeal of First
National Company, rendered in conformance with the Board’s Charter.

      Dated: October 13, 2022




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2